Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 7, 2022

                                      No. 04-22-00102-CV

                      IN THE INTEREST OF X.H. ET AL CHILDREN

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021PA00042
                         Honorable Kimberly Burley, Judge Presiding


                                         ORDER

         This is an accelerated appeal from a final order terminating appellant’s parental rights
which must be disposed of by this court within 180 days of the date the notice of appeal was
filed. See TEX. R. JUD. ADMIN. 6.2. The reporter’s record was due on February 28, 2022.
However, the court reporter has filed a notification of late record requesting an extension of time
to file the reporter’s record. The request is GRANTED. The reporter’s record is due on or before
March 15, 2022.

       Given the time constraints governing the disposition of this appeal, further requests
for extensions of time will be disfavored.




                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court